MEMORANDUM **
Adrian Nunez-Nevarez, a federal prisoner, appeals pro se from the district court’s denial of his motion to correct his sentence pursuant to 28 U.S.C. § 2255. We have jurisdiction pursuant to 28 U.S.C. § 2253. We review de novo, see Tablada v. Thomas, 533 F.3d 800, 805 (9th Cir. 2008), and we affirm.
In district court, Nunez-Nevarez challenged the calculation of his concurrent sentences by the Bureau of Prisons (“BOP”). However, as Nunez-Nevarez concedes in his opening brief, this claim fails. See 18 U.S.C. § 3585.
Nunez-Nevarez also contends for the first time on appeal that his sentence is unreasonable. We conclude that Nunez-Nevarez has waived this contention by failing to raise it in his § 2255 motion in district court. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir.1999); Sanchez v. United States, 50 F.3d 1448, 1456 (9th Cir.1995).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.